978 A.2d 349 (2009)
Aquil BURGESS, Petitioner
v.
COURT OF COMMON PLEAS PHILA. COUNTY, Respondent.
No. 92 EM 2009.
Supreme Court of Pennsylvania.
August 6, 2009.

ORDER
PER CURIAM.
AND NOW, this 6th day of August, 2009, the Application for Leave to File Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453, 462 (1994) (hybrid representation improper). The Prothonotary is directed to forward the instant filings to Petitioner's counsel of record. See Commonwealth v. Burgess, 3369 EDA 2008.